internal_revenue_service department of ay ty 8g washington oc contact person telephone number in reference to t ep ra t4 date uec uniform issue list no legend employer x plan a plan b_trust c state d t h dear this is in response to a ruling_request submitted on your behalf by your authorized representative dated date and supplemented by additional correspondence dated date date and date the ruling_request concerns the tax treatment of elective_deferrals to a cash_or_deferred_arrangement in coordination with a nonqualified_deferred_compensation_plan the following facts and representations were submitted by your authorized representative employer x currently maintains plans a and b plan a is a profit sharing plan intended to qualify under sec_401 of the internal_revenue_code code containing a cash_or_deferred_arrangement intended to qualify under sec_401 of the code plan b is a nonqualified_deferred_compensation_plan available to a group of management or highly compensated employees selected by employer x employees who are eligible to participate in plan b must be eligible to participate in plan a you are eligible to participate in both plan a and plan b under pian a participants are eligible to make salary deferral contributions subject_to the annual dollar limitation of sec_402 of the code and the actual_deferral_percentage limitation of sec_401 of the code employer x may make matching_contributions to plan a with respect to salary deferral contributions employer x may also make discretionary contributions to plan a matching_contributions and discretionary contributions made to plan a are subject_to a graded three-year_vesting schedule plan b provides for salary deferral contributions and employer matching_contributions the employer matching_contributions are subject_to a vesting schedule the salary deferral matching_contribution and vesting provisions of pian b mirror the salary deferral matching_contribution and vesting provisions of plan a prior to each january a participant may elect to enter into an irrevocable salary reduction agreement no later than december of the calendar_year preceding the year in which the compensation to which the salary deferral relates is earned pursuant to the election a participant will specify the percentage of compensation otherwise payable for the ensuing calendar_year that will be deferred under plan b employer x will make matching_contributions to pian b with respect to the amounts deferred up to six percent of compensation salary deferrals and other contributions are made to plan b through trust c trust c meets the requirements of revproc_92_64 trust c is valid under the laws of state d plan b provides that all amounts under plan b shall remain the property of employer x subject_to the claims of employer x’s creditors participants and beneficiaries in plan b have no preferred claim on or any beneficial_ownership interest in any property rights or investments held by employer x in connection with plan b as soon as practicable after the end of the plan_year of plan a ie calendar_year but no later than january of the ensuing plan_year employer x will perform preliminary actuai deferral percentage adp and actual contribution_percentage acp testing to determine the maximum permissible salary deferrals that could be made for such plan_year consistent with sec_402 of the code and the limitations of sec_401 k on behalf of each participant to pian a ifa participant has elected to have salary deferrals under plan b transferred to pian a the lesser_of the maximum permissible salary deferrals determined in accordance with the preceding sentence or the participant’s salary deferrals under plan b for that year will be transferred to plan a the transfer will occur no later than march of the plan_year next- following the plan_year with respect to which the determination of the maximum permissibic salary deferrals is made the election to have such amount transferred to plan a will be made at the same time as the participant elects to enter into a salary reduction agreement with employer x under pian b any amount tn excess of the maximum permissible salary deferrals will remain in pian b and accumulate earnings until a distributable event occurs under the terms of plan b ifa participant does not elect to have salary deferrals transferred from pian b to plan a then the maximum permissible salary deferrals under plan b for that year will be returned to the participant any refund of salary deferrals will be included in a participant's taxable_income for the year with respect to which the salary deferrals were made the determination of the amount of salary deferrals transferred from plan b to pian a will be calculated in accordance with the provisions of plan a and plan b as reflected in the election forms associated with both plans these provisions preclude employer discretion with respect to the amount of salary deferrals transferred from plan b to plan a on behalf of any participant yg matching_contributions made on behalf of a participant to plan b will be transferred to plan a to the extent such matching_contributions would have been made to the participant’s pian a account no earnings credited under plan b will be transferred to plan a thus salary deferrals under plan a that result from salary deferrals under plan b will consist solely of amounts that were otherwise payable to the participant as current compensation_for the plan_year involved and for which a deferral election has been made any matching_contributions associated with such salary deferral contributions will be in the same amounts as would be made if the salary deferrals were directly made subject_to the actual_contribution_percentage_test of sec_401 of the code all salary deferral and matching_contributions under plan a will be treated similarly a participant will be fully vested in salary deferral contributions and will be entitied to a distribution only upon separation_from_service termination of the plan without establishment or maintenance of another defined_contribution_plan a sale of the company that complies with sec_401 k of the code attainment of age death disability or hardship with respect to the foregoing the following rulings are requested assuming that plan a otherwise satisfies the requirements for a qualified_cash_or_deferred_arrangement and that the elective_deferrals and actual_deferral_percentage limitations or sec_402 and sec_401 of the code are not exceeded elective_deferrals made by you under pian a that are initially heid by employer x pursuant to the terms of pian b will be excluded trom gross_income under sec_402 of the code for purposes of satisfying the sec_402 limit of the code elective_deferrals under plan a made by you for a given plan and calendar_year that are initially held by employer x pursuant to the terms of plan b will be treated as having been made in the calendar_year in which they would have been otherwise received as wages by you sec_401 of the code provides in pertinent part that a qualified_cash_or_deferred_arrangement is any arrangement which is a part of a profit-sharing or stock_bonus_plan a pre- erisa money purchase plan or a rural_cooperative pian which meets the requirements of sec_401 and under which a covered_employee may elect to have the employer make payments as contributions to a_trust under the plan on behalf of the employee or to the employee directly in cash section k -i a of the income_tax regulations regulations provides that a cash or deferred election is any election or modification of an earlier election by an employee to have the employer either a provide an amount to the employee in the form of cash or some l other taxable benefit that is not currently available or b contribute an amount to a_trust or provide an accrual or other benefit under a plan deferring the receipt of compensation a cash or deferred election includes a salary reduction agreement between an employee and employer under which a contribution is made under a plan only if the employee elects to reduce cash compensation or to forgo an increase in cash compensation under section k -l a ii of the regulations a cash or deferred election can only be made with respect to an amount that is not currently available to the employee on the date of the election under sec_1 k -i a iii of the regulations cash or another taxable_amount is currently available to the employee if it has been paid to the employee or if the employee is able currently to receive the cash or other taxable_amount at the employee's discretion under sec_1 k -i b i of the regulations an elective contribution is taken into account for purposes of the actual_deferral_percentage_test for a plan_year only if a the elective contribution is allocated to the employee's account under the plan as of a date within that plan_year and b the elective contribution relates to compensation that either would have been received by the employee in the plan_year but for the employee's election to defer under the arrangement or is attributable to services performed by the employee in the plan_year and but for the employee's election to defer would have been received by the employee within two and one-half months after the close of the plan_year an elective contribution is considered allocated as of a date within the plan_year only if the allocation is not contingent upon the employee's participation in the plan or performance of services on any date subsequent to that date and the elective contribution is actually paid to the trust no later than the end of the 12-month_period immediately following the pian year to which the contnibution relates sec_402 of the code provides in pertinent part that contributions made by an employer on behalf of an employee to a_trust which is a part of a qualified_cash_or_deferred_arrangement as defined in sec_401 shall not be treated as distributed or made available to the employee nor as contributions made to a_trust by the employee merely because the arrangement includes provisions under which the employee has an election whether the contribution will be made to the trust or received by the employee in cash under sec_402 of the code the elective_deferrals of any individual for any taxable_year are included in such individual's gross_income to the extent the amount of such deferrals for the taxable_year exceeds dollar_figure as adjusted under sec_402 of the code notwithstanding sec_402 of the code regarding elective_deferrals under a qualified_cash_or_deferred_arrangement with respect to ruling_request one you are eligible to defer compensation under plan a and plan b by making two irrevocable elections the elections must be made no later than yy december of the calendar_year preceding the year in which the compensation to which the salary deferral election relates is earned first you elect the amount of compensation to be deferred under plan b second you elect to have the portion of such plan b deferrals equal to the maximum permissible salary deferrals under plan a maximum permissible salary deferrals under plan a then the entire plan b deferrals transferred to plan a if you do not elect to transfer any salary deferrals to plan a the maximum permissible salary deferrals that could have been transferred will be returned to you in no event will either the transfer of the maximum permissible salary deferrals to plan a or the return of such deferrals to you be made later than march of the year following the year for which the deferral election was made or if the plan b deferrals are less than the ‘ in addition for purposes of the actual_deferral_percentage_test under sec_401 of the code for a calendar_year plan_year elective_deferrals irrevocably and prospectively elected under plan b made by you for a calendar_year plan_year that are initially held in the general assets of employer x and then contributed to plan a will be treated as having been made under plan a in the calendar_year in which the compensation to which the deferrals relate was earned by you provided that the elective_deferrals are allocated to your account by the end of that calendar pian year and the elective_deferrals continue to relate to compensation that either would have been received by you in the calendar_year plan_year but for your election or is attributable to services performed by you in the calendar_year plan_year and would have been received by you within months after the calendar_year plan_year but for your election an election to make a contribution to plan a is a cash or deferred election within the meaning of section k -1 a of the regulations because it is an election to have employer x provide a benefit under a plan deferring compensation rather than providing an amount in cash to the employee accordingly with respect to ruling_request one we conclude that assuming plan a otherwise satisfies the requirements for a qualified_cash_or_deferred_arrangement and that the elective_deferral and actual_deferral_percentage limitations of sec_402 g and k of the code are not exceeded elective_deferrals made by you under plan a that are initially held by employer x pursuant to the terms of plan b will be excluded from gross_income under sec_402 e of the code when contributed to plan a provided such contribution is timely paid and allocated with respect to ruling_request two you will make an irrevocable election to have your maximum permissible salary deferrals initially held by plan b transferred to plan a on your behaif the maximum permissible salary deferrals that may be transferred to plan a would be subject_to the limitation of sec_402 for the year in which the salary deferrals were earned rather than in the year in which such amount is transferred to plan a if the maximum permissible salary deferrals are returned to you they will be taxable to you in the year such amount was earned rather than the year such amount is actually returned to you yu o accordingly with respect to ruling_request two we conciude that tor purposes of satisfving the limitations of sec_402 of the code contributions made to pian a by employer x on vour behalf assuming that such contributions are timely made and timely allocated to vour account under plan a which are initially held by employer x pursuant to the terms of plan b will be treated as salary deterrals under plan a having been made in the year in which they would have been taxable to vou but for vour election under pian b to have such salary deferrals contributed to plan a the above rulings are based on the assumption thai at all times reievani to these muiings pian a is qualified under sec_401 a or the code ane its cash_or_deferred_arrangement is qualified under sec_4u1 k of the code this ruling is directed oniy io the tanpayer that requested tl and appiles only with respect to plan a as submited with this request section oi i letter_ruling may not be used or cited as precedent titie of empiovee retiremer securty act of we express no opinion as to whether the subject transactions comply with tine i finaliv no opinion is expressed as to the income_tax consequences of esranish participating in it except as expressly stated herein erisa is witnin tne jurisdiction of the deparment cf letor accordingis mcome ax orthe code provices that this in accordance with a power or on mle with this office a cor being sent to vour authorizec representative res vours am ss feet gy zo a wv g ridgle jr empiovee plans ci technical branch enclosures deleted copy of the letter notice a
